
	
		I
		111th CONGRESS
		1st Session
		H. R. 3264
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2009
			Mr. Connolly of
			 Virginia (for himself and Mr.
			 Bilbray) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To improve Federal internship programs to facilitate
		  hiring of full-time Federal employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Internship Improvement
			 Act.
		2.Federal
			 Internship Programs
			(a)Internship
			 coordinatorThe head of each
			 Federal agency operating an internship program shall appoint an individual
			 within such agency to serve as an internship coordinator.
			(b)Online
			 information
				(1)AgenciesThe
			 head of each Federal agency operating an internship program shall make publicly
			 available on the Internet—
					(A)the name and
			 contact information of the internship coordinator for such program; and
					(B)information
			 regarding application procedures and deadlines for such internship
			 program.
					(2)Office of
			 Personnel ManagementThe Office of Personnel Management shall
			 make publicly available on the Internet links to the websites where the
			 information described in paragraph (1) is displayed.
				(c)Centralized
			 databaseThe Office of
			 Personnel Management shall establish and maintain a centralized electronic
			 database that contains the names, contact information, and relevant skills of
			 individuals who have completed or are nearing completion of an internship
			 program and are currently seeking full-time Federal employment.
			(d)Noncompetitive
			 appointment
				(1)AppointmentUnder
			 such regulations as the Office of Personnel Management shall prescribe, the
			 head of an agency may make a noncompetitive appointment leading to conversion
			 to term, career, or career-conditional employment of an individual if the
			 individual—
					(A)has completed an internship program;
					(B)is recommended for such appointment by the
			 agency in which the individual served as an intern; and
					(C)satisfies such other requirements and
			 conditions as the Office of Personnel Management may prescribe.
					(2)Term appointment
			 conversionAn intern
			 appointed to term employment under paragraph (1) may subsequently be converted
			 noncompetitively to a career or career-conditional appointment before the term
			 appointment expires.
				(3)RegulationsThe Office of Personnel Management shall
			 prescribe such regulations as the Office considers necessary to carry out this
			 subsection.
				(e)Report
				(1)In
			 GeneralThe head of each Federal agency operating an internship
			 program shall annually submit to the Office of Personnel Management a report
			 assessing such internship program.
				(2)ContentsEach
			 report required under paragraph (1) for a Federal agency shall include, for the
			 one-year period ending on March 1 of the year in which the report is
			 submitted—
					(A)the number of interns that participated in
			 an internship program at such agency;
					(B)information
			 regarding the demographic characteristics of interns at such agency, including
			 educational background;
					(C)the percentage of individuals who began
			 full-time Federal employment at such agency who were appointed to such
			 employment in accordance with subsection (d);
					(D)a description of the steps taken by such
			 agency to increase such percentage, and any barriers encountered;
					(E)a description of
			 activities engaged in by such agency to recruit new interns, including
			 locations and methods;
					(F)a description of
			 the diversity of work roles offered within internship programs at such
			 agency;
					(G)a description of
			 the mentorship portion of such internship programs; and
					(H)a summary of exit
			 interviews conducted by such agency upon completion of an internship program by
			 an intern.
					(3)SubmissionEach
			 report required under paragraph (1) shall be submitted to the Office of
			 Personnel Management between March 1 and March 31 of each year. Not later than
			 April 30 of each year, the Office of Personnel Management shall submit to
			 Congress a report summarizing the information submitted to the Office of
			 Personnel Management in accordance with paragraph (1) for such year.
				(f)DefinitionsIn
			 this section:
				(1)Internship
			 programThe term
			 internship program means a program established by a Federal agency
			 to provide educational employment experiences to individuals whose service in
			 such agency will not be used to displace any employee.
				(2)InternThe term intern means an
			 individual serving in an internship program.
				
